Citation Nr: 0738948	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969,

This matter arises before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted service connection for 
PTSD and assigned a 30 percent evaluation.  In January 2007, 
the Board remanded the case for additional development.  In 
July 2007, a hearing was held before the undersigned Veterans 
Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record discloses a need for yet 
further development prior to final appellate review.  In this 
regard, at the veteran's hearing before the BVA at the RO he 
testified that he was receiving regular treatment for his 
PTSD, that his medication had increased over time and that 
his disability had increased in severity since the date of 
his 2003 VA examination.  Transcript at 4, 6.  As such, 
testimony presented by the veteran would appear to 
demonstrate a need for an additional VA examination. 

In addition, the Board's review of the May 2003 VA 
examination discloses that the examination report is less 
than adequate to evaluate the severity of the veteran's PTSD.  
In this regard, following the examination the veteran was 
diagnosed as having a recurrent major depressive disorder of 
moderate severity and PTSD.  The veteran as also assigned a 
Global Assessment of Functioning (GAF) score of 55.  The 
examiner explained in the summary that the GAF reflected the 
veteran's moderate impairment in social, psychological and 
occupation milieus resulting from his depressive 
symptomatology and from symptoms of his combat-related PTSD.  
However, the examiner then went on to explain that the major 
depressive disorder did not appear to be secondary to his 
PTSD.  Therefore, the Board believes that an additional 
examination is necessary in order to separate the symptoms 
and clinical findings due to the veteran's service-connected 
PTSD, as opposed to those associated with the nonservice-
connected depressive disorder.

As indicated above, the veteran testified that he received 
regular treatment for his PTSD at the Baton Rouge Outpatient 
Clinic, transcript at 4, as well as the VA Readjustment 
Counseling Services Center associated with that outpatient 
clinic.  While a statement regarding that treatment was 
received in February 2007 along with treatment notes dated 
from September 2002 to February 2007, given the passage of 
time, there are likely additional pertinent medical records 
that have been generated and should be obtained and 
associated with the claims file for review when the file is 
returned to the Board.

The Board also observes that additional, pertinent medical 
records were associated with the claims file pursuant to the 
Board's request in the January 2007 remand.  However, the RO 
does not appear to have considered this evidence as it was 
not addressed by a supplemental statement of the case.  Since 
this evidence was not accompanied by any waiver of initial 
consideration of that evidence by the RO, this evidence must 
be considered by the RO and addressed in a supplemental 
statement of the case prior to final appellate review.  

Lastly, the veteran should be provided notice of the criteria 
for establishing a disability rating and effective date of 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a higher rating for PTSD, 
including the criteria for establishing a 
disability rating and effective date of 
award consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide 
any evidence in his possession that 
pertains to the claim.  

2.  Obtain and associate with the claims 
file records of treatment the veteran 
received for his PTSD at the Baton Rouge 
VA Outpatient Clinic dated from September 
2004, forward.  

3.  Obtain and associate with the claims 
file records of treatment the veteran 
received since February 2007, at the 
Readjustment Counseling Services, Greater 
New Orleans Veterans Resource Center, 
2200 Veterans Boulevard, Suite 114, 
Kenner, Louisiana 70062.

4.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his PTSD.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.

The examiner is further requested to 
attempt to differentiate the complaints 
and clinical findings that are due to the 
veteran's PTSD, as opposed to those 
associated with nonservice-connected 
psychiatric pathology.  

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score.

A complete rationale for all opinions 
should be provided.

5.  Finally, the RO/AMC should review the 
case on the basis of the additional 
evidence, including that associated with 
the claims file since the issuance of the 
supplemental statement of the case in 
February 2005.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

